The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for one year.
Appellant was arrested by officers as he drove his car along a public highway. Upon searching the car, the officers discovered therein 50 gallons of whisky. Appellant did not testify, and introduced no witnesses.
Appellant objected to the testimony of the officers on the ground that probable cause for the search did not exist. The officers had no warrant of arrest or search warrant. On the question of probable cause, one of the officers testified, in substance, as follows: A party came to his house about one o'clock a. m., March 12, 1933, and stated to him as a fact that appellant would be in Jacksonville with a load of whisky before daylight, and further that appellant had gone to Alto after the whisky. Another party also advised him that appellant would bring a load of whisky to Jacksonville on the occasion in question. After receiving this information this officer, with others, stationed himself on the road he was told appellant would travel, and, about 4 a. m., appellant came down the road in his automobile. The officers tried to stop appellant, but he *Page 136 
declined to stop until he came to a point where the road was blocked by the car driven by the officers. Under the decisions of this court the information possessed by the searching officers was sufficient to constitute probable cause for the search, and a search warrant was not required. Braselton v. State, 18 S.W.2d 168, and authorities cited.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.